       Case 8-18-08053-ast                 Doc 155         Filed 11/16/18           Entered 11/16/18 11:17:06




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------------------------ x
In re:                                                                         :   Chapter 11
                                                                               :
Orion HealthCorp, Inc.                                                         :   Case No. 18-71748 (AST)
Constellation Healthcare Technologies, Inc.                                    :   Case No. 18-71749 (AST)
NEMS Acquisition, LLC                                                          :   Case No. 18-71750 (AST)
Northeast Medical Solutions, LLC                                               :   Case No. 18-71751 (AST)
NEMS West Virginia, LLC                                                        :   Case No. 18-71752 (AST)
Physicians Practice Plus, LLC                                                  :   Case No. 18-71753 (AST)
Physicians Practice Plus Holdings, LLC                                         :   Case No. 18-71754 (AST)
Medical Billing Services, Inc.                                                 :   Case No. 18-71755 (AST)
Rand Medical Billing, Inc.                                                     :   Case No. 18-71756 (AST)
RMI Physician Services Corporation                                             :   Case No. 18-71757 (AST)
Western Skies Practice Management, Inc.                                        :   Case No. 18-71758 (AST)
Integrated Physician Solutions, Inc.                                           :   Case No. 18-71759 (AST)
NYNM Acquisition, LLC                                                          :   Case No. 18-71760 (AST)
Northstar FHA, LLC                                                             :   Case No. 18-71761 (AST)
Northstar First Health, LLC                                                    :   Case No. 18-71762 (AST)
Vachette Business Services, LTD.                                               :   Case No. 18-71763 (AST)
MDRX Medical Billing, LLC                                                      :   Case No. 18-71764 (AST)
Vega Medical Professionals, LLC                                                :   Case No. 18-71765 (AST)
Allegiance Consulting Associates, LLC                                          :   Case No. 18-71766 (AST)
Allegiance Billing & Consulting, LLC                                           :   Case No. 18-71767 (AST)
Phoenix Health, LLC,                                                           :   Case No. 18-71789 (AST)
New York Network Management, L.L.C.,                                           :   Case No. 18-74545 (AST)
                                                                               :
                                         Debtors.                              :   (Jointly Administered)
                                                                               x
-----------------------------------------------------------------------------


------------------------------------------------------------------------------ x
Orion Healthcorp, Inc., et al.,                                                :
                                                                               :
                                         Plaintiffs,                           :
                     v.                                                        :
                                                                               :
Parmjit Singh Parmar (a/k/a Paul Parmar), Sotirios : Adv. Pro. No. 18-08053 (AST)
Zaharis, Ravi Chivukula, Pavan Bakhshi, Naya                                   :
Constellation Health, LLC, Alpha Cepheus, LLC,                                 :
Constellation Health Investment, LLC, Constellation :
Health Group, LLC, Constellation Health, LLC,                                  :
First United Health, LLC, Taira no Kiyomori LLC, :
Blue Mountain Healthcare, LLC, CC Capital CHT :


US.120511733.02
      Case 8-18-08053-ast                 Doc 155         Filed 11/16/18          Entered 11/16/18 11:17:06




Holdco LLC, CHT Holdco LLC, PBPP Partners                                     :
LLC, Axis Medical Services, LLC, Vega Advanced :
Care LLC, Pulsar Advance Care LLC, Lexington                                  :
Landmark Services LLC, MYMSMD LLC, PPSR                                       :
Partners, LLC, AAKB Investments Limited, Destra :
Targeted Income Unit Investment Trust, on behalf of :
unitholders, a Delaware Statutory Trust, United                               :
States of America, Aquila Alpha LLC, 2 River                                  :
Terrace Apartment 12J, LLC, Dioskouroi Kastor                                 :
Polydeuces, LLC, 21B One River Park LLC, Aquila :
Alshain LLC, Ranga Bhoomi LLC, Harmohan                                       :
Parmar (a/k/a Harry Parmar), Kiran Sharma, The :
Red Fronted Macaw Trust, Young Conaway Stargatt :
& Taylor, LLP (in its capacity as Escrow Agent), Blue:
Cross Blue Shield of South Carolina, Honorable                                :
Trinidad Navarro, Insurance Commissioner of the                               :
State of Delaware, in his capacity as Receiver, and                           :
John Does 1 through 100 inclusive,                                            :
                                                                              :
                                         Defendants.                          :
----------------------------------------------------------------------------- x

                                          STIPULATION AND ORDER

    THIS STIPULATION AND ORDER (the “Stipulation”) is entered into by and among

Plaintiffs Orion HealthCorp, Inc. and its affiliated debtors and debtors-in-possession (except

New York Network Management, L.L.C.) and as plaintiffs in the above-captioned

adversary proceeding (collectively, the “Debtors” or “Plaintiffs”) and defendants Destra

Targeted Income Unit Investment Trust (the “Destra Trust”), Constellation Health Group

LLC (“CHGLLC”), Blue Cross Blue Shield of South Carolina (“BCBS”) and the

Honorable Trinidad Navarro, Insurance Commissioner of the State of Delaware, solely in

his capacity as Receiver (the “Receiver”) (the Debtors, the Destra Trust, CHGLLC, BCBS

and the Receiver each referred to herein as a “Party” and collectively as the “Parties”), by

and through their undersigned counsel.




                                                                2
     Case 8-18-08053-ast        Doc 155     Filed 11/16/18     Entered 11/16/18 11:17:06




                                           RECITALS

          A.   On March 16, 2018 (the “Petition Date”), the Debtors commenced their

Chapter 11 cases by filing voluntary petitions for relief under Chapter 11 of title 11 of the

United States Code, 11 U.S.C. § 101, et seq. (the “Bankruptcy Code”) in the United States

Bankruptcy Court for the Eastern District of New York (the “Bankruptcy Court”).

          B.   On April 4, 2018, the Debtors commenced the above-captioned adversary

proceeding by the filing of a summons and complaint against, among others, (a) Parmjit

“Paul” Parmar (“Parmar”), (b) certain of his co-conspirators (including Sotirios “Sam”

Zaharis (“Zaharis”), and Ravi Chivukula (“Chivukula”)), (c) the Destra Trust, (d)

CHGLLC, (e) the United States of America, and (f) Young Conaway Stargatt & Taylor,

LLP, in its capacity as escrow agent (the “Escrow Agent”), alleging claims for, inter alia,

constructive trust, unjust enrichment, fraud, and fraudulent conveyance arising from that

certain “go-private” merger transaction (the “Merger”), pursuant to which CHT Holdco,

LLC acquired the stock of Plaintiff Constellation Healthcare Technologies, Inc. [See Dkt.

No. 1].

          C.   In December 2016, the Destra Trust, on behalf of itself and the Receiver and

BCBS, and defendant CHGLLC commenced an action in Delaware Chancery Court styled

Desta Targeted Income Unit Investment Trust, on behalf of Unitholders, et al v. Parmit Singh Parmar

(a.k.a. Paul Parmar), et al, Del. Ch. No. 13006-VCL (the “Destra Litigation”) against Parmar

and various entities owned or controlled by Parmar.

          D.   On April 9, 2018, the Debtors filed an Emergency Ex Parte Motion for a

Temporary Restraining Order and a Preliminary Injunction [Dkt. Nos. 5,6] (the “Destra TRO

Motion”), seeking entry of a TRO enjoining the Escrow Agent from distributing


                                                3
      Case 8-18-08053-ast           Doc 155       Filed 11/16/18       Entered 11/16/18 11:17:06




approximately $55 million held in escrow by the Escrow Agent that the Debtors assert

belongs to the Debtors and is property of the Debtors’ estates (the “Escrowed Funds”)

which is disputed by the Destra Trust, CHGLLC, BCBS and the Receiver. The Escrow

Agent is holding the Escrowed Funds pursuant to an order entered in the Destra Litigation.

        E.      On June 4, 2018, the Debtors filed the First Amended Adversary Proceeding

Complaint in this adversary proceeding (the “Amended Complaint”), adding additional

claims and parties, including (a) BCBS, (b) the Receiver, (c) Pavan Bakhshi (“Bakhshi”), (d)

and certain entities owned and/or controlled by Parmar which, the Debtors allege, (1)

received financial benefit as a result of the Merger, and/or (2) were used by Parmar and his

co-conspirators to purchase certain properties or otherwise fraudulently secrete assets with

funds stolen from the Debtors, in an effort to further hinder, delay and defraud the Debtors

and others (the “Parmar Entities”) [See Dkt. No. 24].1

        F.      Simultaneously with the filing of the Amended Complaint, the Debtors filed a

Motion for an Order of Attachment and Injunction and an Order Consolidating Related Adversary

Proceedings for Pretrial Purposes [Dkt. Nos. 26-28] (the “Attachment Motion”), seeking (a) an

order of attachment and injunctive relief against Parmar, Zaharis, Chivukula, Bakhshi and

certain of the Parmar Entities, and (b) an order consolidating, for pretrial purposes, the

above-captioned adversary proceeding with a related proceeding.




1
    Specifically, the Parmar Entities are (1) PPSR Partners, LLC, (2) Blue Mountain Healthcare LLC, (3) Taira no
    Kiyomori LLC, (4) Naya Constellation Health, LLC, (5) Alpha Cepheus, LLC, (6) First United Health, LLC,
    (7) Constellation Health Investment, LLC, (8) PBPP Partners LLC, (9) Axis Medical Services, LLC, (10) Vega
    Advanced Care LLC, (11) Pulsar Advance Care LLC, (12) Lexington Landmark Services LLC, (13)
    MYMSMD LLC, (14) AAKB Investments Limited, (15) Ranga Bhoomi LLC, (16) Aquila Alpha LLC, (17) 2
    River Terrace Apartment 12J, LLC, (18) 21B One River Park LLC, (19) Dioskouroi Kastor Polydeuces, (20)
    The Red Fronted Macaw Trust, and (21) Aquila Alshain LLC.


                                                       4
       Case 8-18-08053-ast     Doc 155     Filed 11/16/18     Entered 11/16/18 11:17:06




        G.    By orders dated and entered July 3, 2018 (as modified by order entered

August 10, 2018), the Court granted the Debtors’ Attachment Motion [Dkt. Nos. 46, 47,

74].

        H.    On August 15, 2018, (a) the Destra Trust and CHGLLC filed the Destra

Targeted Income Unit Investment Trust and Constellation Health Group, LLC’s Motion Seeking

Partial Dismissal of First Amended Adversary Proceeding Complaint [Dkt. Nos. 86, 87, 88], (b) the

Receiver filed the Receiver’s Motion Seeking Partial Dismissal of First Amended Adversary

Proceeding Complaint [Dkt. Nos. 92, 94], and (c) BCBS filed the Motion to Dismiss the Amended

Complaint by Blue Cross Blue Shield [Dkt. No. 95] (collectively, the “Motions to Dismiss”).

        I.    On August 30, 2018, the Destra Trust and CHGLLC filed a Motion to Compel

Mediation [ECF Nos. 118, 199] (the “Mediation Motion”) and on September 7, 2018, the

Debtors filed an objection to the Mediation Motion. A hearing on the Mediation Motion

was held on September 13, 2018, at the conclusion of which, the Court took the Mediation

Motion under advisement.

        J.    On September 24, 2018, the Debtors filed an Omnibus Memorandum of Law,

and related pleadings, in opposition to the three Motions to Dismiss. On October 3, 2018,

the Destra Trust and CHGLLC, BCBS and the Receiver each filed Rely Memorandum of

Law in further support of their respective Motions to Dismiss.

        K.    A hearing on the Destra TRO Motion and the Motions to Dismiss was held

on October 17, 2018. At the conclusion of the hearing: (a) the Court marked each of the

Motions to Dismiss submitted, (b) the Parties agreed to enter into a terminable stipulation

providing that the Destra Trust, CHGLLC, BCBS and the Receiver will not seek relief with

respect to, and will take no steps to seek distribution of, the Escrowed Funds so that the


                                               5
     Case 8-18-08053-ast       Doc 155     Filed 11/16/18    Entered 11/16/18 11:17:06




Destra TRO Motion need not be submitted to the Court at this time, and (c) the Court

granted the Mediation Motion and directed that the parties proceed to mediation.

       NOW THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and

between the Parties, as follows:

       1.     The recitals set forth above are incorporated herein by reference.

       2.     Prior to termination of this Stipulation pursuant to paragraph 4 below, the

Parties agree as follows:

              (i)     the Destra Trust, CHGLLC, BCBS and the Receiver will not seek
                      relief with respect to, and will take no steps to seek distribution of the
                      Escrowed Funds in the Destra Litigation or any other proceeding; and

              (ii)    discovery between and among the Parties shall be, and hereby is,
                      stayed.

       3.     This Stipulation may be terminated by any Party, without further order of the

Court, upon twenty (20) days’ advance written notice to all other Parties.             Nothing

contained herein shall preclude the Debtors from seeking a hearing on shortened notice on

the Destra TRO Motion in event this Stipulation is terminated by any Party.

       4.     The Parties agree that all the arguments made in the Motions to Dismiss are

preserved and also agree that by entering into this stipulation, the Destra Trust, CHGLLC,

BCBS and the Receiver are not consenting to (a) the Bankruptcy Court’s jurisdiction to

adjudicate this adversary proceeding and/or any issues or claims raised herein, (b) the

Debtors’ Destra TRO Motion or to any temporary restraining order and/or any preliminary

or permanent injunction, or (c) any turnover order.




                                               6
      Case 8-18-08053-ast     Doc 155       Filed 11/16/18      Entered 11/16/18 11:17:06




STIPULATED AND AGREED:

Dated: November 13, 2018



By:   /s/ Mark T. Power                            By:     /s/ Alfredo R. Pérez

Mark T. Power                                      Alfredo R. Pérez
John P. Amato                                      Patrick W. Thompson
Joseph Orbach                                      WEIL, GOTSHAL & MANGES LLP
Annie P. Kubic                                     700 Louisiana, Suite 700
HAHN & HESSEN LLP                                  Houston, Texas 77002
488 Madison Avenue                                 Alfredo.perez@weil.com
New York, New York 10022                           patrick.thompson@weil.com
mpower@hahnhessen.com
jamato@hahnhessen.com                    Jacqueline Marcus
jorbach@hahnhessen.com                   WEIL, GOTSHAL & MANGES LLP
akubic@hahnhessen.com                    767 Fifth Avenue
Special Counsel and Conflicts Counsel to New York, New York 10153
Plaintiffs                               Jacqueline.marcus@weil.com

                                                   James J. Black, III
By:   /s/ Jerome A. Miranowski                     Jeffrey B. Miceli
                                                   Mark W. Drasnin
Walter H. Curchack                                 BLACK & GERNGROSS, P.C.
Vadim J. Rubinstein                                1617 John F. Kennedy Boulevard-Suite 1575
LOEB & LOEB LLP                                    Philadelphia, PA 19103
345 Park Avenue                                    jblack@blackgern.com
New York, New York 10154                           jmiceli@blackgern.com
wcurchack@loeb.com                                 mdrasnin@blackgern.com
vrubinstein@loeb.com                               Counsel to the Honorable Trinidad Navarro,
                                                   Insurance Commissioner of the State of Delaware
Jerome A. Miranowski                               in his capacity as Receiver of Freestone Insurance
FAEGRE BAKER DANIELS LLP                           Company in Liquidation
90 S. 7th Street, 2200 Wells Fargo Center
Minneapolis, MN 55402
Jerome.miranowski@faegrebd.com                     By:    /s/ Todd G. Cosenza
Counsel for Destra Targeted Income Unit
Investment Trust and Constellation Health Todd G. Cosenza
Group, LLC                                WILLKIE FARR & GALLAGHER
                                          787 Seventh Avenue
                                          New York, New York 10019
                                          tcosenza@willkie.com
                                                   Counsel to Blue Cross and Blue Shield


                                               7
    Case 8-18-08053-ast    Doc 155   Filed 11/16/18   Entered 11/16/18 11:17:06




SO ORDERED:




                                                      ____________________________
 Dated: November 16, 2018                                      Alan S. Trust
        Central Islip, New York                       United States Bankruptcy Judge

                                        8
